PER CURIAM.
There is competent substantial evidence to support the hearing officer’s conclusion that the appellant, a Monroe County school principal, deliberately and unjustifiably refused to obey a lawful, reasonable order of the superintendent. See Caputo v. Florida Unemployment Appeals Commission, 493 So.2d 1121 (Fla. 3d DCA 1986) (upholding denial of unemployment compensation benefits on ground that identical conduct was “misconduct connected with his work”). Accordingly, the action of the School Board adopting this finding and the recommendation that the appellant be dismissed from employment is
Affirmed.